Title: To James Madison from Edward Carrington, 18 January 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond Jan. 18. 1788
I arrived here on Wednesday night last, and have as yet had but little opportunity to sound the people in any part of the Country upon the constitution. The leaders of the opposition appear generally to be preparing for a decent Submission—the language amongst them is, that amendments must be tried if there should, at the setting of the convention, be a prospect of carrying them down in a respectable number of States, but that should this appear improbable, the constitution must be adopted. I have seen but few of these Gentlemen but have good information as to most of their dispositions upon the subject. The Governors letter to the Public, which you doubtless have before this seen, marks out this conduct, and I think that publication will be of great service. Mr. Henry, it is said, is determined to amend & leave the fate of the measure to depend on all the other States conforming to the Will of Virginia. His language is, that the other States cannot do without us, and therefore we can dictate to them what terms we please—should they be weak enough to stand out, we may alone enter into foreign alliances. The Value of our Staple is such that any Nation will be ready to treat with us separately. I have not heard of any who have shewn a disposition to go this length with him, except Mr. Bullet whom I saw at Dumfries, and I think at the day of trial but few will be found so mad.
Mr. B. Randolph whose apprehensions from the Gigantic features in the constitution, appear to be as high as any whatever, is of opinion with the Governor. He thinks that should Nine States have adopted when the convention of Virginia meets, every idea of amendment ought to be abandoned, but that should there be a less number the attempt must be made, but with such caution as not to hazard intirely the fate of the measure. I am persuaded that this will become the prevailing sentiment amongst the Malcontents, and in that case there will be tolerable safety, because I see no prospect of more than Rhode Isld. N. York & North Carolina holding out—the latter, it is said, & I beleive with truth, have, out of respect for Virginia, defered her convention until after the time appointed for ours to set.
I shall go up the Country tomorrow and shall do myself the pleasure to write you more fully as soon as my information shall enable me to give you a more satisfactory account of the Public opinion.
I was last night favoured with yours of the 7th. Instant and thank you for it—the Memorials of France & England had not appeared when I left N. York. I am glad to see that our good Ally can still speak in a decided & manly tone.
Inclosed is a copy of the Revenue Act passed at the last Assembly. I am my dear Sir Your Affe. Hl Servt.
Ed. Carrington
P.S. Since writing the above I have procured a Copy of the Govrs. letter which is inclosed—be good enough to let our Freind at No. 73. King Street, have a sight of it with my compliments.
